Case 8:20-cv-00862-VMC-TGW Document 739 Filed 04/16/21 Page 1 of 3 PageID 3822




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    BURTON W. WIAND,

          Plaintiff,

    v.                                   Case No. 8:20-cv-862-VMC-TGW

    CHRIS ARDUINI, et al,

          Defendants.

    _______________________________/

                                      ORDER

          This matter is before the Court on consideration of

    United States Magistrate Judge Thomas G. Wilson’s Report and

    Recommendation     (Doc.    #    727),   filed   on   March    26,     2021,

    recommending that the Receiver’s Motions for Taxation of

    Costs Against Defaulted Defendants (Doc. ## 649, 678) be

    granted.

          As of the date of this Order, no objections have been

    filed and the time for filing objections has lapsed. For the

    reasons that follow, the Court accepts and adopts the Report

    and Recommendation and grants both of the Receiver’s Motions.

    Discussion

          After conducting a careful and complete review of the

    findings and recommendations, a district judge may accept,

    reject     or   modify     the    magistrate     judge’s      report     and
Case 8:20-cv-00862-VMC-TGW Document 739 Filed 04/16/21 Page 2 of 3 PageID 3823




    recommendation.      28   U.S.C.       §   636(b)(1);   Williams   v.

    Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

    specific objections, there is no requirement that a district

    judge review factual findings de novo, Garvey v. Vaughn, 993

    F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

    reject or modify, in whole or in part, the findings and

    recommendation. 28 U.S.C. § 636(b)(1)(C). The district judge

    reviews legal conclusions de novo, even in the absence of an

    objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

    (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

    1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

          After conducting a careful and complete review of the

    findings, conclusions and recommendations, and giving de novo

    review to matters of law, the Court accepts the factual

    findings and legal conclusions of the Magistrate Judge.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   The Report and Recommendation (Doc. # 727) is ACCEPTED

          and ADOPTED.

    (2)   The Receiver’s Motion for Taxation of Costs Against

          Defaulted Defendants (Doc. # 649) and Second Motion for

          Taxation of Cost Against Defaulted Defendants (Doc. #

          678) are GRANTED.


                                       2
Case 8:20-cv-00862-VMC-TGW Document 739 Filed 04/16/21 Page 3 of 3 PageID 3824




    (3)   The Clerk is directed to amend the judgments of the

          defendants identified on page three of the Report and

          Recommendation (Doc. # 727) to include the corresponding

          service of process expenses.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    16th day of April, 2021.




                                      3
